UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-2211


In Re:   BRANDON PAUL GOTWALT,

                Debtor.

----------------------------

AUSTIN CORNEJO, Administrator of the Estate of Jack Steven
Cornejo,

                Plaintiff - Appellant,

           v.

BRANDON PAUL GOTWALT,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:08-cv-00730-CMH-TRJ)


Submitted:   September 11, 2009           Decided:   October 20, 2009


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Andrew Harding, Tracy J. Evans, II, ELDRIDGE, ELLEDGE, EVANS
& HARDING, PLC, Harrisonburg, Virginia, for Appellant. John W.
Bevis, JOHN W. BEVIS, PC, Fairfax, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Austin Cornejo, as administrator of the Estate of Jack

Steven   Cornejo,   appeals          from    the     district     court’s     order

affirming the bankruptcy court’s order determining that the debt

owed to the Estate as a result of the state court judgment for

the wrongful death of Jack Cornejo was dischargeable in Brandon

Paul Gotwalt’s bankruptcy case.             We have reviewed the record and

the briefs filed by the parties and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   Cornejo v. Gotwalt, No. 1:08-cv-00730-CMH-TRJ (E.D. Va.

filed Sept. 30, 2008; entered Oct. 1, 2008).                    We dispense with

oral   argument   because      the    facts    and    legal     contentions    are

adequately    presented   in    the     materials      before    the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        3